WOODS, Circuit Judge
(dissenting). The District Court held: (1) That the launch Oakland was sunk by penetration of a submerged pile while at anchor in’ the waters of Charleston harbor. (2) That the submerged pile was a menace to1 navigation which could' not be guarded against by reasonable care. (3) That the pile was negligently placed and left as a menace to navigation by the Anderson Dumber Company.
I cannot assent to the conclusion of the majority of this court that the third finding of fact is based on conjecture. It is trtie that the pile was not off the Anderson Dumber Company’s property, but was off the terminus of Broad street, which is a boundary of the lumber company’s land. It is also true that there was testimony that the pile on which the launch sunk was not driven by the Anderson Dumber Company, and that other persons had driven piles in the vicinity. But, on *69the other hand, the testimony taken as a whole tends to show that immediately after the accident some of the witnesses who observed the wreck and were familiar with surrounding conditions conversed about the pile as one of those of the Anderson Lumber Company. What is more important Steinmyer, an apparently disinterested witness, testified that he had lived in the vicinity all his life, and that the' Anderson Lumber Company had driven piles in that neighborhood, and that no other person had. The matter is thus well stated by the District Judge:
“The evidence as to the placing of the pile there by the respondent is only circumstantial, as from the nature of things in this case it seems only possible to be. The respondent "is shown to have had leave to drive piles in this neighborhood; it is shown to have driven piles in the immediate neighborhood; no one else by any sufficient testimony is shown to have driven piles there, and on taking the testimony as a whole the only reasonable inference to be drawn from the preponderance of the testimony is that the pile in question was driven by the respondent.”
The District Judge had not only the advantage of seeing and hearing the witnesses, but in addition the advantage of long familiarity with Charleston harbor and the methods of those who use its waters. I am unable to agree that the conclusion of the District Court is opposed to the decided preponderance of the evidence.